Citation Nr: 1734742	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  05-39 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot disability including residuals of a right foot injury and a right foot bone spur.

2.  Entitlement to a disability rating in excess of 20 percent for a right knee disability.

3.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama made in August 2004, February 2006, and August 2006. 

The issues of entitlement to increased disability rating for the Veteran's knee disabilities were previously before the Board, and, in December 2009, the Board remanded the issues for further development.  Additionally all of the issues before the Board were previously before the Board in October 2011, and the Board remanded the matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issue of entitlement to TDIU to include on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right foot disability is related to a period of service.

2.  The Veteran's right knee disability did not manifest in severe instability or subluxation.

3.  The Veteran's right knee disability manifested a cartilage condition with effusion into the joint.
4.  The Veteran's right knee disability manifested in limitation of motion, but it did not manifest in a flexion limited to 45 degrees or less, an extension limited to 10 degrees or more, ankylosis, genu recurvatum, or a tibia or fibula impairment.

5.  The Veteran's left knee disability did not manifest in severe instability or subluxation.

6.  The Veteran's left knee disability manifested a cartilage condition with effusion into the joint.

7.  The Veteran's left knee disability manifested in limitation of motion, but it did not manifest in a flexion limited to 45 degrees or less, an extension limited to 10 degrees or more, ankylosis, genu recurvatum, or a tibia or fibula impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for a disability rating in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a disability rating of 20 percent for a cartilage condition of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

4.  The criteria for a disability rating of 10 percent for limitation of motion of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

5.  The criteria for a disability rating in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

6.  The criteria for a disability rating of 20 percent for a cartilage condition of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

7.  The criteria for a disability rating of 10 percent for limitation of motion of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was originally scheduled for a personal hearing before the Board, but the request was eventually withdrawn.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

This matter was previously remanded in order to provide the Veteran additional notifications, associate additional treatment records with the claims file and provide the Veteran with additional VA examinations.  Additional notifications were provided, and additional treatment records were associated with the claims file in substantial compliance with the Board's previous remand instructions.  Additionally, the Veteran was scheduled for additional VA examinations, but, unfortunately, the Veteran did not attend the scheduled VA examinations.  VA's duty to assist is not a one way street, and the Board concludes that the VA has substantially complied with this remand instructions as well.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Right Foot

The Veteran contends that he is entitled to service connection for a right foot disorder.  The Veteran's service treatment records indicate that the Veteran sought treatment for right foot symptoms including flat feet and intermittent Achilles tendinitis in March 1977.  An April 2017 private medical opinion indicates that it is at least as not that the Veteran's current right foot disorder was related to a period of service.  Therefore, the Board finds that the evidence is sufficient to demonstrate a current disability, an in-service incurrence, and a medical nexus, and, therefore, service connection for a right foot disorder is granted.

Knees

At issue is whether the Veteran is entitled to increased disability ratings for the Veteran's bilateral knee disabilities.  The Veteran is not entitled to an increased disability rating due to instability of the knees.  The Veteran, however, is entitled to separate compensable disability ratings for his cartilage conditions and limitation of motion.

The Veteran first filed for service connection in April 30, 1999, and, in March 2002, the RO granted service connection for both of the Veteran's knee disorders and assigned a disability rating of 20 percent for the right knee effective the date of receipt of claim and a noncompensable disability rating for the left knee effective the date of the receipt of claim.  In July 2003, the RO granted the Veteran a disability rating of 20 percent for his left knee effective the date of the original claim.  The Veteran filed an increased rating claim in March 2006, and, in August 2006, the RO denied the Veteran's increased rating claim.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability ratings are evaluated pursuant to Diagnostic Codes 5003 & 5256 -5263.  38 C.F.R. § 4.71a.  Diagnostic Codes 5256 (ankylosis), 5262 (impairment of tibia or fibula), and 5263 (genu recurvatum) are not raised by the record, because the Veteran has been provided multiple VA examinations during the period on appeal; and the Veteran has not been diagnosed with ankylosis, a tibia or a fibula impairment or genu recurvatum; and the Veteran's treatment records do not contain such a diagnosis during the period on appeal.
 
Under Diagnostic Code 5003, a disability rating of 10 percent is assigned when a knee manifests limitation of motion of a major joint, and a disability rating of 20 percent is assigned with limitation of motion of two major joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, a disability rating of 10 percent is assigned when a knee impairment manifests in slight recurrent subluxation or lateral instability, and a disability rating of 20 percent is assigned when a knee impairment manifests in moderate recurrent subluxation or lateral instability.  Finally, a disability rating of 30 percent is assigned when a knee disability manifests in severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a disability rating of 20 percent is assigned when a knee manifests dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a disability rating of 10 percent is assigned when a knee is symptomatic of removal of semilunar cartilage removal.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when a knee disability manifests a flexion limited to 45 degrees, and a disability rating is assigned when a knee disability manifests a flexion to 30 degrees.  A disability rating of 30 percent is assigned when a left knee disability manifests a flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a disability rating of 10 percent is assigned when a knee disability manifests an extension limited to 10 degrees, and a disability rating is assigned when a knee disability manifests an extension limited to 15 degrees.  A disability rating of 30 percent is assigned when a knee disability manifests an extension limited to 20 degrees, and a disability rating of 40 percent is assigned when a knee disability manifests and extension limited to 30 degrees.  Finally, a disability rating of 50 percent is assigned when a knee disability manifests an extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's statements and treatment records throughout the period of appeal indicate that the Veteran manifested knee symptoms throughout the period on appeal including: pain, swelling, and instability.

The Veteran underwent a VA examination in April 2006.  The Veteran reported mild discomfort in both knees severe enough that he was only able to walk 100 feet or stand for approximately five minutes, and the Veteran reported avoiding repetitive bending, kneeling, and crawling; and he claimed he could only perform light lifting with his knees.  The Veteran also indicated that he experienced painful flare-ups that limit his ability to stand for more than one minute or walk further than across a room.  The examiner noted that the Veteran used a cane and knee braces.  The examiner noted that both knees were grossly normal in appearance with mild crepitus bilaterally and mild effusion in the right knee.  The examiner indicated that there was no warmth, erythema, or instability, and Lachman's sign and McMurray's sign were both negative bilaterally.  The Veteran's extension was measured to zero degrees bilaterally, and his flexion was measured to 125 degrees bilaterally with mild discomfort at 125 degrees.  There was no further loss of range of motion due to pain, weakness fatigue, or incoordination after repetitive range of motion testing, and the Veteran had full motor strength in both lower extremities.

An October 2006 X-ray noted minor narrowing in the left knee and moderate to moderately severe narrowing in the right knee.

Private treatment records from August 2007 to September 2007 indicate that the Veteran sought treatment for knee pain.  No medial or lateral instability was noted.

An April 2008 private treatment record indicated that there was pain and swelling in both knees.

A September 2008 X-ray noted and impression of moderate to moderately severe degenerative changes in the right knee an mild narrowing in the medial compartment of the left knee with small suprapatellar effusion. 

An October 2008 private treatment record indicates that the Veteran left knee was positive for McMurray's test, but that the anterior drawer and Lachman tests were negative.

A July 2009 magnetic resonance imaging (MRI) of the left knee indicates the presence of small effusion and cartilage problems.  

The Veteran underwent another VA examination in August 2010.  The Veteran reported pain and stiffness in both knees that had become progressively worse since onset, and that his right knee hurt more than his left knee.  The examiner noted that there was tenderness and crepitation in both knees, but that there was no instability, patellar abnormality, or meniscus abnormality.  The Veteran's flexion was to 121 degrees in the left knee and 115 degrees in the right.  The Veteran's extension was to zero degrees bilaterally.  The Veteran was able to perform three repetitions of range of motion testing.  The examiner indicated that the Veteran's range of motion that there is additional limitations after repetitive range of motion; mostly due to pain.  The Veteran's flexion of the right knee was reduced to 114 degrees but was otherwise unchanged.

A December 2014 treatment record indicated a range of motion from neutral to 105 degrees of the left knee and neutral to 110 or 115 degrees on the right.  The Veteran was wearing a hinged brace and ambulated with a cane.

A May 2014 radiograph indicated that the Veteran's left knee had mild degenerative changes with no effusion or subluxation.  The radiograph indicated that the Veteran's right knee indicated that there are severe degenerative changes with no subluxation or a large amount of effusion; which the Board interprets to mean that there was some effusion in the right knee.

A June 2015 X-ray of the right knee indicates that there was degenerative changes of the patella with small effusions into the joint.  

The Veteran was underwent a private evaluation in April 2017.  The veteran reported that he utilizes a brace on each knee, and that he has constant pain particularly in his right knee.  The Veteran also reported that his knees swell in addition to the constant pain.

The Veteran is not entitled to an increased disability rating under Diagnostic Code 5257.  The Veteran's current disability ratings of 20 percent in each of his knees are based on a finding that he manifests moderate instability or subluxation in each knee.  See August 2006 Rating Decision.  The only way that the Veteran could manifest an increased disability rating under Diagnostic Code 5257 is if he manifested severe instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The weight of the evidence indicates that the Veteran has not manifested severe instability or subluxation.  The Veteran's treatment records indicate that the Veteran sought treatment for a variety of symptoms including instability.  The Veteran used assistive devices designed to mitigate instability including hinged knee braces.  An October 2008 private treatment record indicated that a McMurray's test of the left knee was positive.  Nevertheless, the October 2008 private treatment record also indicated that the results of anterior drawer and Lachman tests were negative.  An April 2006 VA examination indicated that there was no instability, and that Lachman's sign and McMurray's sign were both negative bilaterally.  Private treatment records from August 2007 to September 2007 indicated that there was no medial or lateral instability.  A May 2014 radiograph indicated that there was no subluxation.  Taken together, the Board finds that the Veteran is manifesting some instability in his knees, but that it is apparently so slight that it would only be detected with certain diagnostic tests while eluding detection by other means.  The Board finds that manifestations that can only occasionally be detected by qualified clinicians are not grave enough to be characterized as severe.  Therefore, the Veteran's bilateral knee disorders do not more closely approximate the criteria for a disability rating of 30 percent under Diagnostic Code 5257, and an increased disability rating under Diagnostic Code 5257 is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether the Veteran is entitled to separate compensable disability ratings under Diagnostic Codes 5258 & 5259 for cartilage conditions.  The Veteran was originally granted service connection for his left knee based on a cartilage condition manifesting in effusion into the left knee.  See March 2002 Rating Decision.  As such, the Veteran should have been granted a separate disability rating of 20 percent for the left knee under Diagnostic Code 5258.  As the maximum disability rating under Diagnostic Code 5259 is less than 20 percent, Diagnostic Code 5259 does not provide an adequate basis for an increased disability rating of a cartilage condition of the left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

The Board finds that the Veteran is also entitled to a separate compensable disability rating for the right knee as well.  As previously noted, the Veteran's statements and treatment records throughout the period of appeal indicate that the Veteran manifested knee symptoms throughout the period on appeal including swelling.  An April 2006 VA examination indicates that the Veteran manifested mild effusion in the right knee.  An April 2008 private treatment record indicated that there was pain and swelling in both knees.  A May 2014 radiograph of the right knee indicated that there are severe degenerative changes without a large amount of effusion; which the Board interprets to mean that there was some effusion in the right knee.  A June 2015 X-ray of the right knee indicates that there was degenerative changes of the patella with small effusions into the joint.  Therefore, the Board finds that the Veteran is entitled to a separate disability rating of 20 percent for a cartilage condition with effusion into the joint under Diagnostic Code 5258.  As previously noted, Diagnostic Code 5259 does not provide a disability rating in excess of 20 percent for a cartilage condition of the knee, and, therefore, Diagnostic Code 5259 does not provide an adequate basis for a disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

The Board has considered whether the Veteran is entitled to a separate compensable disability ratings for limitation of motion of each knee.  An April 2006 VA examination indicated the Veteran's extension was measured to zero degrees bilaterally, and his flexion was measured to 125 degrees with mild discomfort at 125 degrees.  An August 2010 VA examination indicated that the Veteran's flexion was to 121 degrees in the left knee and 115 degrees in the right.  The Veteran's extension was to zero bilaterally.  A December 2014 treatment record indicated a range of motion from neutral to 105 degrees of the left knee and neutral to 110 or 115 degrees on the right.  Normal flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  As such, the Veteran has manifested limited range of motion.  Additionally, the Veteran has made credible reports of painful motion.  Additionally, the Board notes that the intent of the rating schedule is to recognize painful motion as productive of an actual disability guaranteeing at the very least a minimum compensable disability rating.  38 C.F.R. § 4.59.  Taken together, the Board finds that the Veteran meets the criteria for additional compensable disability ratings of both knees based on limitation of motion under Diagnostic Code 5003.  Diagnostic Code 5003 does provide for a disability rating of 20 percent when a disability impacts two major joints.  Nevertheless, the Veteran's knees are being granted two separate minimally compensable disability ratings, and, therefore, Diagnostic Code 5003 does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has also considered whether the Veteran is entitled to an increased disability rating for limitation of motion or a separate compensable disability rating for limitation of motion under Diagnostic Codes 5260 & 5261.  In order to be entitled to an increased disability rating under these diagnostic codes, the Veteran must manifest a flexion of 30 degrees or less or an extension of 15 degrees or more.  In order to be entitled to a separate compensable disability rating under these diagnostic codes, the Veteran must manifest a flexion of 45 degrees or less and an extension of 10 degrees or less.  The Veteran's flexion and extension were measured multiple times during the period on appeal, and the Veteran's flexion was never measured as 45 degrees or less; and his extension was never measured as 10 degrees or less.  Therefore, the Veteran is not entitled to an increased disability rating based on limitation of motion or a separate compensable disability rating due to limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In evaluating disabilities of the musculoskeletal system based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Veteran is not entitled to an increased disability rating based on additional functional loss.  An April 2006 VA examination indicated that the Veteran was able to perform repetitive range of motion testing without further loss of range of motion due to pain, weakness fatigue, or incoordination, and that the Veteran had full motor strength in both lower extremities.  An August 2010 VA examination indicated that the Veteran was able to perform three repetitions of range of motion testing.  The August 2010 VA examiner indicated that the Veteran's range of motion that there is additional limitations after repetitive range of motion; mostly due to pain.  The Veteran's flexion of the right knee was reduced to 114 degrees but was otherwise unchanged.  The Veteran has manifested additional functional loss during the period on appeal as evidenced by the August 2010 VA examination.  Even with the additional functional loss however, the Veteran's range of motion testing is still well in excess of the flexion and extension measurements required for an increased disability rating based on limitation of motion or a separate compensable disability rating due to additional functional impairment.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to an increased disability rating due to instability.  The weight of the evidence does demonstrate that the Veteran is entitled to separate compensable disability ratings due to a cartilage condition with effusion into the joint and limitation of motion.  Unfortunately, the Veteran is not entitled to an additional compensable disability rating based on limitation of motion or a disability rating in excess of 10 percent based on limitation of motion even after taking additional functional limitations into account.  As such, entitlement to separate disability ratings of 20 percent and 10 percent for each knee is granted, and entitlement to increased disability ratings for the Veteran's knee disabilities is otherwise denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that he is entitled to a higher rating due pain, limitation of motion, locking, and giving way.  The schedular criteria provide for pain, limitation of motion, locking, and giving way.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5256 -5263.  Moreover, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating the severity of musculoskeletal disabilities in order to determine whether the Veteran is experiencing additional functional loss.  See Deluca.  Therefore, the Veteran's symptomatology and impairment are more than contemplated by the schedular rating criteria.

Regarding any other theory for a claim for an extraschedular disability rating, the Board finds that the Veteran has not claimed entitlement to an extraschedular disability rating, and a claim for and extraschedular disability rating is not otherwise raised by the record.  Therefore, the Board finds that further extraschedular consideration is not necessary; Yancy v. McDonald, 27 Vet. App. 484 (2016); and referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service is not necessary. 

The Board also notes that the issue of TDIU is being remanded to the AOJ, and that the Court of Appeals of Veterans Claims (Court) has previously vacated decisions that previously finally decided the issue of an extraschedular rating while remanding the issue of TDIU; because the criteria for TDIU and an extraschedular rating both involve the Veteran's employability.  In this case however, the Court's previous jurisprudence does apply.  The Board is only required to consider the Veteran's employability in the second step of extraschedular analysis after the Board finds that the Veteran's disability picture is not contemplated by the schedular rating criteria.  As the Board has found that the disability picture of the Veteran's knee disabilities is in fact contemplated by the schedular rating criteria, and that no additional extraschedular analysis is raised by the record; the second step of the analysis in which the Board considers employability is moot.  Therefore, the Board disposes of the issue of entitlement to an extraschedular analysis while remanding the issue of entitlement to TDIU.


ORDER

Service connection for a right foot disorder is granted.

A disability rating in excess of 20 percent for recurrent subluxation or instability of the left knee is denied.

A disability rating in excess of 20 percent for recurrent subluxation or instability of the right knee is denied.

A separate disability rating of 20 percent for a cartilage condition of the left knee manifesting in effusion into the joint is granted; subject to the laws and regulations governing the payment of VA compensation.

A separate disability rating of 20 percent for a cartilage condition of the right knee manifesting in effusion into the joint is granted; subject to the laws and regulations governing the payment of VA compensation.

A separate disability rating of 10 percent for limitation of motion of the left knee is granted; subject to the laws and regulations governing the payment of VA compensation.

A separate disability rating of 10 percent for limitation of motion of the right knee is granted; subject to the laws and regulations governing the payment of VA compensation.


REMAND

At issue is whether the Veteran is entitled to TDIU.  TDIU is assigned based the severity of the Veteran's previous service-connected disabilities and whether or not they prevent substantially gainful employment.  As of this decision, the Veteran has been granted service connection for a new disability that the RO had not assigned an initial disability rating for.  As a result, the Board finds that to dispose of the issue of TDIU at this point in time would be to engage in piecemeal appellate review of the kind that the Court has previous instructed the Board not to engage in.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the issue of TDIU is remanded.

Accordingly, the case is REMANDED for the following action:

Evaluate the issue of entitlement to TDIU to include on an extraschedular basis.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


